 1

 2

 3

 4

 5

 6

 7

 8

 9                           IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12
     SUNG GON KANG,                                       Case No. 1:18-cv-01359-AWI-SKO
13
                                           Plaintiff, ORDER GRANTING EX PARTE
14                                                    MOTION FOR EXTENSION OF CASE
                   v.                                 MANAGEMENT SCHEDULE
15
                                                          (Doc. 42)
16   CREDIT BUREAU CONNECTION, INC.,

17                                       Defendant.

18
          This matter is before the Court on Plaintiff Sung Gong Kang’s “Ex Parte Motion for
19
     Extension of Case Management Schedule,” filed October 29, 2019, seeking to enlarge the class
20
     certification discovery deadline and related case management deadlines by 60 days following the
21
     assigned district judge's ruling on Defendant Credit Bureau Connection, Inc.'s request for
22
     reconsideration of the undersigned's ruling on the parties' discovery dispute (the “Ex Parte
23
     Motion”). (Doc. 42.)
24
          By order issued November 8, 2019, the district judge denied Defendant's request for
25
     reconsideration. (Doc. 44 .) Given that the deadline for class certification discovery had passed
26
     and other deadlines in the case schedule are impending, the Court vacated the hearing on the ex
27
     parte motion set for December 11, 2019, and ordered Defendant to file an opposition, or statement
28
                                                      1
 1   of non-opposition, to the Ex Parte Motion by no later than November 19, 2019. (Doc. 45.)

 2   Defendant filed its opposition to the motion on November 19, 2019. (Doc. 48.)

 3          The parties’ discovery efforts have resulted in discovery disputes that required resolution by
 4   both the undersigned and the assigned district judge. (See Docs. 37, 44.) During the litigation of
 5   these disputes, at least one scheduled deadline expired, and several others will expire soon. (See
 6   Doc. 37.) Plaintiff was diligent in filing his Ex Parte Motion once the need for an extension became
 7   apparent, and Defendant’s opposition does not appear to oppose an enlargement of the case
 8   schedule.1 (See Doc. 48.) The Court therefore finds sufficient good cause under Fed. R. Civ. P.
 9   16(b)(4) to warrant granting the Ex Parte Motion and modifying the case schedule.
10
            Accordingly, it is hereby ORDERED that the Ex Parte Motion (Doc. 42) is GRANTED and
11
     the case schedule (Doc. 37) is MODIFIED as follows:
12
           1.      Class certification discovery shall be completed by no later than January 21, 2020.
13
            3.     The motion for class certification shall be filed by no later than February 20, 2020.
14

15          4.     Any opposition to the motion for class certification shall be filed by no later than March

16   23, 2020.

17          5.     Any reply brief in support of the motion for class certification shall be filed by no later

18   than April 7, 2020.

19          6.     The motion for class certification shall be heard on April 20, 2020, at 1:30 p.m., in
20   Courtroom 2 before the Honorable Anthony W. Ishii, Senior United States District Judge.
21
            7.     A status conference to set further scheduling dates is set for June 23, 2020, at 10:15
22
     a.m. in Courtroom 7 before United States Magistrate Judge Sheila K. Oberto.                                Telephonic
23
              1
                 Defendant in its opposition requests that the Court, as part of its order enlarging the case schedule, set a
24   hearing on “the substance of the objections” contained in Defendant’s request for reconsideration filed on October 7,
     2019, and to put discovery “on hold” in the meantime. (Doc. 48 at 3.) As noted above, that request was denied by the
25   assigned district judge. (Doc. 44.) There is therefore nothing pending before, or to be heard by, the undersigned.
     There is also no basis to stay discovery in this case. To the extent there still remains a dispute about discovery, either
26   party is free to avail itself of the Court’s informal discovery procedures or to file a motion in accordance with this
     Court’s Local Rules. However, no discovery dispute, whether brought informally or by motion, shall be adjudicated
27   in the absence of the parties having meet and conferred either telephonically or in person in an attempt to resolve the
     dispute.       See        Local       Rule       251(b);      “Court       Procedures,”        found       online       at
28   http://www.caed.uscourts.gov/caednew/assets/File/SKO%20Web%20Info_revised_4_4_2_19.pdf.
                                                                 2
 1   appearances are approved; all parties appearing telephonically shall call (888) 557-8511, access

 2   code 6208204# at the date and time for the conference. By no later than June 16, 2020, the parties

 3   shall file and email to skoorders@caed.uscourts.gov in MS Word format a report providing (a)

 4   dates agreed to by all counsel for all remaining deadlines and (b) an updated status of the case.

 5

 6   IT IS SO ORDERED.

 7   Dated:    November 21, 2019                                  /s/   Sheila K. Oberto             .
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
